DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 6 – 13 have been fully considered.  
	Regarding the claim amendments on page 6, support for the amendments is listed below: 
Support for the amendment of claim 1 is found in paragraph 8 of the specifications.
Support for the amendment of claim 2 is found in paragraph 40 of the specifications as noted by applicant. 
Support for the amendment of claim 3 is not found in the specifications. Paragraph 9 of the specifications notes: “…the peripheral edge of the interface plate is typically circular with a diameter matching a circular periphery of the interface plate” which does not correspond to the configuration claimed. Paragraph 40, as noted by applicant in the remarks on p. 6, does not support the limitation of claim 3. Paragraph 40 describes the interface pad embodiment with anchors and lack of a peripheral rim but does not disclose information on the diameter of the pad. Therefore, claim 3 lacks written description support and is therefore rejected under 35 USC§ 112(a). If applicant made a typographical error pad”, applicant must submit an amendment to the specifications and attest to this on the record.   
Support for the amendment of claims 5 – 7, 12 – 14, and 19 are found in paragraph 37 of the specifications as noted by applicant. 
Support for the amendment of claims 15 and 16 are found in paragraph 36 of the specifications as noted by applicant.
Amendment of claims 4, 8 – 10, 17 – 18, and 20 for clarity or antecedent basis purposes have been acknowledged and no new matter is found in the claims.
Support for new claim 21 was found in paragraph 32 of the specifications as noted by applicant.
Support for new claim 22 was found in paragraph 51 of the specifications as noted by applicant.
Support for new claim 23 was found in paragraph 27 of the specifications as noted by applicant.

Regarding the claim objections on page 6, applicant’s amendments of claim 2 to recite “interface plate” as suggested in the Non-Final rejection has been acknowledged and the claim objection is withdrawn. 
Regarding the amendment to the drawings addressed on page 6 and 7 of the remarks, change of reference character 166 to 160 has been acknowledged and the objection to the drawings is withdrawn. 
RR, do, and di have been acknowledged and no new matter is found. The objection to the specifications is withdrawn. 
Regarding the claim interpretations of claims 5 and 12 – 14, the amendment of “readable label” to “optical or radiofrequency label” no longer renders the limitations as printed matter and thus, the claim interpretations are withdrawn. 
Regarding claim 3, applicant’s amendment is acknowledged and is effective to overcome the indefiniteness rejection under 35 U.S.C. 112(b). However support for the amendment, as noted on p. 7 of applicant’s remarks, is not found in the specifications. Therefore, the claim rejection under 35 USC § 112(a) is updated. 
Applicant’s remarks on pages 8 – 13 with respect to the prior art have been fully considered. Applicant’s arguments for claims 1 and 5 – 23 are not persuasive and/or are moot. Applicant’s argument for claims 2 – 4 are persuasive and the amendments to the claims render claims 2 – 4 as containing subject matter allowable over the prior art. 
Regarding claim 1, applicant’s remarks on p. 8 and 9 are fully considered but they are ultimately not effective to overcome the art of record. It is conceded that Amara does not disclose an interface pad configured to be replaceably attached to an upper surface of a plate. However, the rejection is reformulated in view of the amendments.  The reference to Khalil previously relied upon discloses this teaching in paragraph 30 which states: “The breast interface can be a part separate from the membrane. “ It is known to one having ordinary skill in the art that if the interface pad is separate from the membrane, it can be removed and re-attached to the membrane. Applicant’s arguments that Khalil is not applicable because there is no attachment mechanism is unpersuasive. Paragraph 48 of Khalil states: “The breast interface 1 is preferably 1. New grounds for rejection are set forth, using Khalil as the primary reference, to meet amended claim 1. 
Regarding claims 10, applicants’ remarks on p. 9 and 10 have been fully considered but they are not effective to overcome the art of record. Applicant’s remarks regarding Amara are moot as the rejection has been reformulated in view of the amendments to remove Amara’s teachings. However, Willis teaches elongating tissue (Paragraph 78). Given the broadest reasonable interpretation, the combination of Khalil and Willis meets the structural limitations set forth in claim 10, as updated below. In light of the amendment of claim 1, from which claim 10 depends, the modified device of Khalil teaches the limitations set forth in claim 10. As addressed above, Khalil does teach the tissue interface being attached.  Khalil also teaches a vacuum to keep the breast in contact with the housing and employs the same vacuum mechanism taught in Willis. Although the intended purpose of Khalil differs from that of Willis, the combination of Khalil and Willis meets the structural and functional limitations set forth in claim 10. 
Regarding claim 11, cancellation has been acknowledged. 
Regarding claim 15 – 17, applicant’s remarks on page 10 have been fully considered and are not persuasive. Khalil teaches a releasable interface pad (Paragraph 30). Khalil also teaches degradability as degradability an inherent limitation of all materials. Even though Khalil 2. 
Regarding claims 2 – 4, applicant’s remarks on p. 11 have been fully considered and are persuasive. The prior art rejection is withdrawn in view of the amendments. Although Sadaat teaches a device with anchors formed on the upper surface (Figures 39A – 39C: Parts 444) and an interface plate without a peripheral rim (Figure 38B: Part 440), Sadaat does not teach the anchors penetrating the interface pad and retaining the interface pad in contact with the plate. Khalil teaches an interface plate with anchors (Figure 2 –Securing eyelets 23) but does not teach the anchors penetrating the interface pad nor the interface plate free from a peripheral rim, or that the anchors/eyelets are “disposed inwardly from” the periphery. Furthermore, the closest prior art to applicants amended claims is, Abrams et al. (US 3625219 A) which discloses a tissue positioning system including an anchor formed on the upper surface, wherein said anchor is disposed inwardly from a peripheral edge (Figure 1 – Rod 22 ) and retains the interface pad in contact with the interface plate (Figure 1 – Plate 10 in contact with plate 25 via rod 22). However, Abrams and the prior art collectively fails to teach or fairly well suggest a plurality of anchors that penetrate the interface pad and retain the pad in contact with the interface plate in the specific configuration claimed, in combination with each of the other limitations recited in claim 2 and parent claim 1. For the aforementioned reasons, applicant’s amended claim 2, and those dependent therefrom, contain allowable subject matter.

 Regarding new claims 21 - 23, applicant’s remarks on p. 11 have been fully considered and are not persuasive. 
Regarding claim 21, Khalil in light of UL Prospector– Silicone Typical Properties Generic Silicone Rubber (Made of Record on PTO-892) discloses the limitations. 
Regarding claim 22, Khalil in view of Willis and further in view of Yoda (US 6298114 B1) teaches the limitations (Figure 7B and Col. 5, Lines 14 -22 of Yoda). 
Regarding claim 23, Khalil in view of Willis teaches the limitations (Paragraph 78 of Willis). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 states: “…wherein the peripheral edge of the interface plate is circular with a diameter matching a diameter of a circular periphery of the interface pad.” Support for claim 3 is not found in the specifications. Paragraph 9 discloses: “…the peripheral edge of the interface plate is typically circular with a diameter matching a circular periphery of the interface plate” (emphasis added). The specifications fail to shed any further light on the relationship between the diameter of the pad and the diameter of the plate. Therefore, claim 3, and those dependent therefrom, lack written description support. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.



Claims 1, 10, 15 – 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821 A1) in view of Willis (US 20050148822 A1). 
Regarding claim 1, Khalil teaches a device for use in a tissue interface of a tissue positioning system the device comprising: an interface pad (Paragraph 49: “The breast interface 1 is made of a soft elastic material, in particular of silicone, and conforms to the shape of the mother's breast” and Figure 3 – Interface pad 1) configured to be replaceably attached (Paragraph 30: “The breast interface can be a part separate from the membrane” – it is known to one having ordinary skill in the art that if the interface pad is separate from the membrane, it can be removed and re-attached to the membrane) to an upper surface of an plate (housing shell) (Paragraph 27: – “The breastshield unit according to the invention has a breast interface for placing on a mother's breast, the breast interface can be secured on a housing shell enclosing the membrane.” and Figure 3: Part 6), wherein the interface pad has a center aperture (Paragraph  55: “The breast interface 1, the breast-side membrane housing part 2, and the membrane 3 preferably have openings 13, 24, 32 arranged flush with one another, in this case centrally” and Figure 3) which fluidly couples (Figure 5) to, a low pressure source via at least (Paragraph 51: “This vacuum line 80 leads to an external suction pump unit 8” and Paragraph 58: “The pump-side opening 22 leads to the vacuum line 80 via a vacuum channel 21, which ends in a port 20” and Figure 5 depicting the openings which allow the breast to enter and fluidly couple to the vacuum line 80 connected to the openings) when the interface pad is replaceably attached to the upper surface of the interface plate (Paragraph 30: “The breast interface can be a part separate from the membrane” – it is known to one having ordinary skill in the art that if the interface pad is separate from the membrane, it can be removed and re-attached to the membrane), and wherein a vacuum circuit is configured to be closed or completed when a volume of tissue makes contact and seals the central aperture of the interface pad (Figures 4 and 5 , Paragraphs 39 and 40: “FIG. 4 shows a longitudinal section through the breastshield unit according to FIG. 1 when placed on a mother's breast and with the milk port open; FIG. 5 shows the breastshield unit according to FIG. 4 with the milk port closed”, and Paragraph 61 – 63 which explain the flow of milk depending on the pressure. It is known to one having ordinary skill in the art that a breast pump must be sealed in order to extract breast milk). Khalil does not teach the interface plate mounted on a support column, however, Wills, in the same field of organ manipulation devices, teaches an interface plate (Figure 1 – inflatable annular member 4) mounted on a support column (Figure 1 – positioning element 10). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date, to modify the device of Khalil with that of Willis in order to allow for vertical extension of the tissue. 
Regarding claim 10, the modified device of Khalil teaches the low pressure source secures a tissue volume to the interface pad (Khalil – Paragraph 51: “This vacuum line 80 leads to an external suction pump unit 8” and Figure 5 depicting the suctioning of the breast to the interface pad ; Willis – Paragraph 35: “Thus, the positioning element is configured to position the inflatable member at a target site and provide a vacuum source thereto to engage the device with the organ of interest.”) and the support column (Willis – Figure 1: positioning element 10), wherein the support column is configured to be manipulated to elongate the tissue volume when the tissue volume is secured to interface pad  (Willis Paragraph 78:“In other words, the organ may be lifted….” – it is known to one having ordinary skill in the art that using the tool of Willis to lift the breast would extend the breast). It would have been obvious to a person having ordinary skill in the art to use the breast interface of Khalil to provide a soft interface while using the vacuum suction source of Khalil to extend the tissue as taught in Willis in order to manipulate and support the breast during a surgery (Willis – Paragraph 78). 
Regarding claims 15 and 16, the limitation of “the interface pad comprises a degradable material” is an inherent limitation of the interface pad3.  Degradability is an inherent characteristic of any material as, over a long enough period of time, every material will deteriorate. In this case, the pad is constructed of soft materials which have relatively short degradation periods. Therefore, the interface pad of the modified device of Khalil is inherently degradable. 
Regarding the limitation of “wherein the interface pad comprising the degradable material becomes unusable after a single use” in claim 15, this limitation is an intended use limitation4. For intended use limitations “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” As 
Likewise, in claim 16, which is interpreted as best understood in view of its indefiniteness, the limitation of “wherein the interface pad comprising the degradable material becomes unusable after a number of uses thereby preventing repeated use of the interface pad”, is an intended use limitation. As Khalil teaches the claimed structure of the interface pad, the intended multiple use of the interface pad by applicant, does not disqualify Khalil as prior art. The broadest reasonable interpretation of “unusable after a number of uses” is anything that the user deems unusable by the user after using the pad a number user-determined amounts. Therefore, the interface pad of the modified device of Khalil would be unusable after any number of uses the user choses. 
Regarding claim 17, Khalil teaches an interface pad with a funnel shape tapering towards the central aperture (Figure 4 and Paragraph 24: “the one-piece annular membrane preferably has a frustoconical shape”). 
Regarding claim 23, Khalil teaches the low pressure source secures a tissue volume to the interface pad and elongates the tissue volume when the tissue volume is secured to interface pad (Paragraph 78:“In other words, the organ may be lifted….” – it is known to one having ordinary skill in the art that using the tool of Willis to lift the breast would extend the breast). It would have been obvious to a person having ordinary skill in the art to use the vacuum suction source (Willis – Paragraph 78).

Claims 5 – 9, 12 – 14, and 18 – 20, are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Willis, as applied to claim 1, and further in view of Anderson (WO 2005072616). 

Regarding 5 – 9, 14, and 18 – 20, the modified device of Khalil teaches and interface pad (Khalil - Paragraph 49). The modified device of Khalil does not teach the interface pad has an optical or radiofrequency label. However, Anderson teaches:
Claim 5: an interface pad has an optical or radiofrequency label (Paragraph 117: “In some embodiments, devices and methods for identifying the patient interface and/or tracking the history of a patient interface is provided. Such identification and tracking maybe accomplished by incorporating an ID tag on the patient interface” and Paragraph 118: “In an alternative embodiment, an RFID tag is used…”). 
Claim 6: the optical or radiofrequency label comprises an optical 1d, 2d, or 3d barcode (Paragraph 117: “In one embodiment, the ID tag comprises a bar-code…”). 
Claim 7: the optical or radiofrequency label comprises a radio frequency identification tag (Paragraph 118: “….an RFID tag….”).
Claim 8: the optical or radiofrequency label comprises unique identification information (Paragraph 118: “….an RFID tag is used for identification and history purposes. In some embodiments, such tags may record the history of the patient interface to which they are attached”).
(Paragraph 117: “...the medical instrument can scan the bar-code and determine the identity of the patient interface and/or its history as recorded within a storage medium on the medical instrument. This procedure can ensure that a new patient interface is used for procedure and that the patient interface has been properly used” – it is known to one having ordinary skill in the art that determination of whether the patient interface is used is akin to expiration of use information).
Claim 12: the optical or radiofrequency label is a portion of an inventory management control system (Paragraph 117: “...the medical instrument can scan the bar-code and determine the identity of the patient interface and/or its history as recorded within a storage medium on the medical instrument. This procedure can ensure that a new patient interface is used for each procedure and that the patient interface has been properly used” – it is known to one having ordinary skill in the art that determination of whether the patient interface has been properly used helps manage inventory by determining what pads are available for use and what pads are not). 
Claim 13: the optical or radiofrequency label provides an indication of utilization patterns (Paragraph 117: “...the medical instrument can scan the bar-code and determine the identity of the patient interface and/or its history as recorded within a storage medium on the medical instrument. This procedure can ensure that a new patient interface is used for each procedure and that the patient interface has been properly used”).
Claim 14:  the optical or radiofrequency label provides indication to restock the interface pad (Paragraph 117: “...the medical instrument can scan the bar-code….This procedure can ensure that a new patient interface is used for each procedure….” – it is known to one having ordinary skill in the art that ensuring a new patient interface is used for each procedure comprises ensuring pads are restocked by determine whether there are enough new pads versus used pads). 
For claims 5 – 9 and 12 – 14, it would have been obvious for a person of ordinary to add a barcode or RFID tag to the modified device of Khalil so that more information could be stored on a label that takes up a small amount of space. 
Regarding claim 18, the modified device of Khalil teaches an interface pad which is used in ultrasound imaging procedures but does not specifically teach an acoustically transparent interface pad. However, Anderson teaches an interface pad that allows for acoustic coupling which implies acoustic transparency (Abstract: “In various embodiments, the interface provides a sterile barrier, acoustic coupler, and thermal insulator between the patient and a medical instrument”). It would have been obvious for a person of ordinary skill in the art to make the interface pad of the modified device of Khalil acoustically transparent  “in order to efficiently propagate, or transmit, acoustic waves into a patient's body” (Anderson – Paragraph 5). 
Regarding claims 19 and 20, the modified device of Khalil teaches a support column but does not teach a scanner attached to the device. However, Anderson teaches a device comprising a scanner configured to read the label (Paragraph 117: “…..optical scanner….”) and collect information specific to the pad that would inform the user whether the pad has been previously used (Paragraph 117: “...the medical instrument can scan the bar-code and determine the identity of the patient interface and/or its history as recorded within a storage medium on the medical instrument. This procedure can ensure that a new patient interface is used for each procedure and that the patient interface has been properly). It would have been obvious for a person of ordinary skill to attach a scanner to the modified device of Khalil in order to have a . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Willis as applied to claim 1 and as evidenced by UL Prospector– Silicone Typical Properties Generic Silicone Rubber (Made of record on PTO-892) .

Regarding claim 21, the limitation of “the interface pad has a buoyancy” is an inherent limitation of the interface pad as every material has a degree of buoyancy dependent on the specific gravity of the material. However, Khalil specifically teaches the interface pad has a buoyancy such that the interface pad does not float in a scanning medium (Paragraph 28: “….the breast interface is made of a soft material, in particular of silicone, and preferably has a Shore A hardness of 50. – The specific gravity of silicone rubber with a hardness of 50 and Shore A can fall between multiple ranges from 0.99 to 1.27 hence the interface pad of Khalil would not float in a scanning medium with a lower specific gravity value).

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Willis as applied to claim 1 and further in view of Yoda (US 6298114 B1). 

Regarding claim 22, the modified device of Khalil teaches the device substantially as claimed in claim 1 but does not teach the support column comprises an actuator. However, Yoda, in the same field breast manipulation devices, teaches a support column (Figure 7B – Column 46) comprises an actuator (Figure 7B – Motor 112) wherein the actuator is configured to expand or contract the support column to elongate the tissue volume when the tissue volume is secured to interface pad (Col. 5 – Lines 14 – 22: “….breast 38 can be further pulled down by moving receptacle 46A downward. This is achieved by a rack portion 106 attached on the wall of the tube 46, a wheelgear 108 connected to the rack 106, a rotating shaft 110 connecting the gear 108 to a motor 112”). It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the device of Khalil with that of Yoda in order to move the breast down or up into the desired position for scanning, as discussed in Col. 5, Lines 14-22.


Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 3 is rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action. The reasons the features of claim 2 in combination with parent claim 1 patentably distinguish are presented above on p. 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2145 Section VI
        2 See MPEP § 2114 (II).
        3 See MPEP 2112 (II) which explains that a rejection can be made when the prior art seems to be identical except the prior art is silent as to an inherent characteristic
        4 See MPEP § 2114 (II).